Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on September 17, 2021, have been carefully considered. 
No claims have been canceled or added; claims 1-11 remain presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on March 20, 2019.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 1, 3, 4, and 8-11 as being unpatentable over Kasuga et al. (U. S. Patent No. 6,664,206);
	b. The 35 U.S.C. 103 rejection of claim 2 as being unpatentable over Kasuga et al. (U. S. Patent No. 6,664,206) as applied to claim 1, and further in view of Spivey et al. (U. S. Patent No. 5,710,328); and 
claims 5-7 as being unpatentable over Kasuga et al. (U. S. Patent No. 6,664,206) as applied to claim 1, and further in view of Bremer et al. (U. S. Patent No. 5,474,960).
	As convincingly argued by Applicants, Kasuga et al. do not teach or suggest the limitations of Applicants’ claims regarding the presence of “less than 30 wt% of any other metal or any metal oxide”, as now recited in claim 1, and incorporated by reference by U. S. Patent No. 8,652,988.  See MPEP 2163.07(b) and MPEP 2181.

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of Applicants’ amendment to claim 1, and in view of the newly discovered reference to Hamashima et al. (WO 96/32193).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamashima et al. (WO 96/32193) in view of Spivey et al. (U. S. Patent No. 5,710,328).

claims 1, 3-5, and 7, Hamashima et al. teach a process for regenerating a vanadium-phosphorus oxide catalyst, wherein the catalyst may or may not contain carriers such as TiO2, and may further contain elements such as Ti as a co-catalyst component (page 2, lines 14-24; considered to read upon the claim limitation "less than 30 wt% of any other metal or any metal oxide" recited in claim 1), wherein the catalyst is brought into contact with steam at a temperature of at least 300°C (considered to read upon the temperature limitations recited in claims 3 and 4).  Additionally, the regeneration process may be performed at a pressure that is “not restricted, but is usually at least atmospheric pressure (about 0.1 MPa), and preferably 0.1 to 0.5 MPa.”  See page 3, lines 6-17 of Hamashima et al.
The pressure range of 0.1 to 0.5 MPa converts to 100-500 kPa, which reads on the pressure ranges respectively recited in claims 5 and 7.
Regarding claims 9-11, Hamashima et al. further teach the feasibility in supplying the aforementioned steam with other gases, examples of which include an oxidizing gas and nitrogen.  Hamashima et al. further teach that it is “preferred to supply steam in the form of a mixture with at least one gas”, wherein the concentration of steam in the gas mixture is at least 5 mole %, and at most 60 mole %; a preferred gas mixture comprises nitrogen and steam, wherein the steam concentration ranges from 5 to 80 mole %.  See page 3, line 30 to page 4, line 15 of Hamashima et al.; from this teaching, claim 10, e.g., a gas mixture comprising 60 mole % steam and 40 mole % nitrogen results in a ratio of 1.5 steam to 1 part nitrogen (40 x 1.5 = 60).
Hamashita et al. do not teach or suggest that the catalyst regenerated by the aforementioned method “has been used in the production of unsaturated carboxylic acid” or “has been used in the production of acrylic acid”, as recited in claims 1-3.
Regarding claims 1-3, Spivey et al. teach catalysts comprising mixed oxides of vanadium, phosphorus, and, optionally, a third component selected from titanium (Abstract; col. 4, lines 15-53), wherein said catalysts are employed in the preparation of α, β-unsaturated acids, particularly acrylic and methacrylic acids (col. 1, lines 7-16).
Given that Hamashima et al. and Spivey et al. teach catalysts comprising the same components, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalysts disclosed in Hamashima et al. to additionally be used in the production of acrylic acid, motivated by the teachings of Spivey et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamashima et al. (WO 96/32193) in view of Spivey et al. (U. S. Patent No. 5,710,328) as applied to claims 1 and 5 above, and further in view of Bremer et al. (U. S. Patent No. 5,474,960).
Hamashita et al. and Spivey et al. are relied upon for their combined teachings with respect to claims 1 and 5, as stated above.  
While Hamashita et al. teach a process for regenerating a catalyst comparable to that instantly claimed, this reference does not explicitly teach or suggest said process being performed in a vacuum, as recited in claim 6.
Bremer et al. teach the reactivation of catalysts containing mixed oxides of vanadium and phosphorus (Abstract; col. 2, line 44 to col. 3, line 4), wherein said catalysts may additionally contain promoter elements, e.g., titanium (col. 4, lines 10-16).  Conditions for reactivating the catalyst include a minimum temperature of about 300°C (comparable to the regeneration temperature ranges disclosed in Hamashima et al.; see page 3, lines 10-12 therein); Bremer et al. further teach that the reactivation “process may be conducted at atmospheric, superatmospheric, or subatmospheric pressure, although operation at superatmospheric pressure is preferred, and operation at 15 to 30 psia most preferred.”  See col. 6, lines 9-12 of Bremer et al.; 15-30 psia = 101.421355-206.84271 kPa, which falls within the claimed ranges of “about 0 kPa to about 6000 kPa” and “about 130 kPa to about 250 kPa” in claims 5 and 7, and is also 
The teaching of subatmospheric pressure, as disclosed by Bremer et al., is considered to read upon the claim limitation “carried out in a vacuum”.
Motivated by the common teachings of Hamashima et al. and Bremer et al. regarding the reactivation of catalysts comprising the same or similar components, and further given that Hamashima et al. and Bremer et al. respectively teach comparable reactivation temperatures and pressures, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the reactivation process disclosed in Hamashima et al. by including therein the reactivation pressure conditions disclosed in Bremer et al., in an endeavor to optimize reactivation of the catalyst.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 8, Hamashita et al. teach that the steam or gas mixture is brought into contact with the catalyst at rates of 0.132, 0.013, 0.053, and 0.039 g/hour/g catalyst (Table 1), or 0.132, 0.013, 0.053, or 0.039 m3/m3/hr, which is outside the gas hourly space velocity range recited in this claim.  See also page 3, lines 21-29 of Hamashita et al., which further teaches that if the rate of supplying steam is too high, the catalyst tends to deteriorate due to being “treated with a consequent large amount of steam at once.”
Neither Spivey et al. nor Bremer et al. cure this deficiency of Hamashita et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 9, 2021